DETAILED ACTION
In Applicant’s Response filed 8/27/2021, Applicant amended claims 1 and 3. Claim 2 has been cancelled. Claims 1 and 3-15 are pending (claim 15 was previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Joy (attorney of record) on 12/2/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. An implantable tube valve  configured to be implanted in a fallopian tube or urinary duct, the implantable tube valve comprising:
tube; 
a valve member mounted inside the implantable tube and configured to pivot, using an actuator,  between  an open  position and a  closed position;

wherein the valve member has an inner diameter of at least 2mm so that the valve member has a size adapted for use in a fallopian tube or urinary duct and comprises:
a sealing edge configured to contact the inner tube wall when the valve member is pivoted in the closed position for closing off passage through the implantable tube;
an outer face that extends along a beak part and a pivot part of the valve member and extends from the sealing edge conformal to the inner tube wall of the implantable tube;
an inner face that extends from the sealing edge conformal to the outer face for providing unobstructed passage through the implantable tube when the valve member is pivoted in the open position;
wherein the implantable tube valve is configured such that, during use, the valve member smoothly pivots inside the inner tube wall of the implantable tube without a gap between the outer face of the valve member and the inner tube wall when the valve member is pivoted in the open position.
 







CANCEL claim 3
In claim 5, line 1: “implantable tube” has been changed to --implantable tube valve--.
In claim 6, line 1: “implantable tube” has been changed to --implantable tube valve--.
In claim 7, lines 2-3: “said axial ends” has been changed to --said two axial tube ends--.

8. The implantable tube valve according to claim 1, wherein the sealing edge is a first sealing edge and the valve member comprises a second sealing edge that is axially symmetric relative to the first sealing edge.


In claim 9, line 8: “the tube” has been changed to --the implantable tube--.
In claim 10, line 1: “implantable tube” has been changed to --implantable tube valve--.
In claim 11, line 1: “implantable tube” has been changed to --implantable tube valve--.
In claim 11, line 3:  “the tension wires” has been changed to --the first and second tension wires--.
In claim 12, line 1: “implantable tube” has been changed to --implantable tube valve--.
In claim 13, line 1: “implantable tube” has been changed to --implantable tube valve--.
 In claim 14, line 1: “implantable tube” has been changed to --implantable tube valve--.
CANCEL claim 15

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was an implantable tube valve including a valve member that has an inner diameter of at least 2mm so that the valve member has a size adapted for use in a fallopian tube or urinary duct and wherein the implantable tube valve is configured such that, during use, the valve member smoothly pivots inside the inner tube wall of the implantable tube without a gap between the outer face of the valve member and the inner tube wall when the valve member is pivoted in the open position, in combination with the other elements in the claims.
Giuliani et al (WO2013/144770A2) which discloses an implantable tube valve that is configured substantially as recited in claim 1 of the present application, but Giuliani is silent, however, with respect to the inner diameter of the valve member and, therefore, fails to disclose that the valve member has an inner diameter of at least 2mm. Additionally, Giuliani does not disclose that the valve member smoothly pivots inside the inner tube wall of the implantable tube without a gap between the outer face of the valve member and the inner tube wall when the valve member is pivoted in the open position because as noted in Applicant’s arguments (pg 9 of Response filed 8/27/21), in figure 20D of Giuliani, there is a gap formed between the outer surface of the valve (stopper member 61) and the inner tube wall (inner wall of channel 11’) when the valve member is pivoted into the open position. Thus, for at least these reasons, Giuliani fails to disclose or suggest the subject matter of claim 1 of the present application.
Logan (US 8616212) teaches a Vas deferens or fallopian tubes valve system wherein the valve 101 includes an inner diameter 101A which is between 0.5-1.2cm if the device is used in a fallopian tube (col 4 lines 33-40), which is a diameter that is substantially larger than that of the claimed valve member. Additionally, Logan is silent as to whether the valve member can smoothly pivot inside the inner tube wall of the implantable tube without a gap between the outer face of the valve member and the inner tube wall when the valve member is pivoted in the open position. Thus, for at least these reasons, Logan fails to overcome the deficiencies of Giuliani and, therefore, does not disclose or suggest the subject matter of claim 1 of the present application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786